Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the means enabling:

“wherein the derived steps contain a change of one or more parameters of the header for receiving crop and/or gathering and pre-compacting rollers arranged downstream of the header” (cl. 10)

must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re cl. 1:	Each distinct feature/limitation is required to have an exact nomenclature and subsequent references to a feature/limitation should be preceded by a “said” or “the”. The second introduction of “a knife grinding process” renders the claimed subject matter indefinite.

In re cl. 17: 	the phrase “one or more parameters” renders the claim indefinite, the metes and bounds of the claim cannot be determined.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al (DE 102014218408 A1).

It should be noted that the recitation “for," "adapted," "arranged to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

“A system for detecting the sharpness of a plurality of knives (48) distributed around the circumference of a cutterhead (22) comprises: a distance sensor arranged to set the width (d) of a gap between a counterknife (38) and the cutter To detect cutting edges of the knives (48); a magnetic sensor (54) having a magnet (58) which generates a magnetic flux in the gap between the counter - blade (38) and the cutting edges of the blades (48) and a flow sensor (60) providing an electrical signal v represents an influence of the passing cutting edges on the magnetic flux in the nip; and an evaluation unit connected to the gap sensor and the magnetic sensor (54) and configured to calculate a radius (r) representing the sharpness of the cutting edges (48) according to the following equation: r = exp ((v + c1 * d + c2) .Math. c3), where c1, c2 and c3 are constants and exp is the exponential function.”

“The distance (i.e., the distance) between the enveloping circle described by the rotary chopping knives and the counterknife, on the one hand, and the sharpness (i.e., the radius of the cutting edge) of the knives, on the other hand, are the most important parameters for the cut quality and power required for shredding. It is therefore desirable to provide a suitable sensor for detecting the distance between the bedknife and the knives to allow for automatic or manual adjustment of the distance. This or another sensor should also be capable of detecting the sharpness of the knives so as to be able to detect them, i. if they are dull or worn, sharpen or replace.”

“The evaluation unit is preferably connected to a display unit to indicate the detected radius and / or to give an operator a grinding signal as soon as the detected radius exceeds a predetermined value. The evaluation unit may also be connected to a grinding device to start a grinding process as soon as the detected radius exceeds a predetermined value.”

“Between the picker 20 and the chopper drum 22 the material passes through under nip rolls 30 . 32 and upper pre-press rollers 34 . 36 promoted. The around the circumference of the chopper drum 22 distributed knives 48 act with a counterknife 38 together to chop the material. The counter-blade 38 is at both ends with adjusting devices 40 equipped, which are designed, the counterknife 38 horizontally in the direction of the chopper drum 22 and to move away from it to adjust the width of the cutting gap. A suitable control method for the adjustment devices 40 will be in the US 7222804 A whose contents are incorporated by reference into the present documentation. A grinding device 50 with a grindstone is provided to the knives 48 to sharpen if necessary.”

The incorporated reference Wolf et al (7222804) teaches:
“(12) An electronic control arrangement 46, operating digitally, is positioned in the operator's cab 18, it is connected with the spacing sensor 44 over an analog-digital converter 50 and with the adjusting drives 40, 42 over digital-analog converters 52, 54. The spacing sensor 44 is a knock sensor that is known in the art and it detects mechanical vibrations that are excited in the shearbar 38 by knives 48 which touch the shearbar 38. The spacing sensor 44 sends signals to the control arrangement 46, which can detect corresponding information in the case of a contact of the knives 48 with the shearbar 38. It would also be possible to associate each end of the shearbar 38 with its own spacing sensor 44. In the embodiment shown the adjusting drives 40, 42 are stepper motors. The immediate position of the adjusting drives 40, 42, and thereby the shearbar 38, are known to the control arrangement 46 on the basis of the number of adjusting impulses supplied by the control arrangement 46 to the adjusting drives 40, 42. In order to calibrate the position of the adjusting drives 40, 42 there is the possibility of moving the latter against a fixed stop, for example, against the stationary chopper assembly 22 or against stops arranged at the other end of the adjusting path. When the stop is reached a signal is provided to the control arrangement 46 by an increase in the current requirement for the adjusting drives 40, 42. The adjusting drives 40, 42 move the ends of the shearbar 38 by means of threaded rods 56 that interact with threads in sections 58 of the shearbar 38 or a retainer to which the shearbar 38 is fastened.”
“(17) Step 114 asks the question whether the signal of the spacing sensor 44 still points to a contact between the shearbar 38 and the knives 48. If this is not the case, step 112 follows, otherwise step 116. In step 116, information regarding the actual position of the second adjusting drive 42 is stored in memory. The memory of the position generated in step 110 and the memory of the position generated in step 116 cooperate to store information regarding the mechanical play of the adjusting drive 42. Then, in step 118, the second adjusting drive 42 is induced to withdraw the second end of the shearbar 38 through a distance of 2.5 mm. from the knives 48.”

1. A driver assistance system of an agricultural work machine (fig 1) constructed as forage harvester having a header for gathering crop and a chopping device comprising a chopping drum (22) and chopping knives associated with the chopping drum for comminuting the crop (48), and activation devices for activating and deactivating a knife grinding process and for changing a position of the shear bar, 

the driver assistance system comprising: 
a monitoring device that is operable to generate a signal which contains information about a wear status of a respective one of the chopping knives or about a distance of a cutting edge of one of the chopping knives from a shear bar (sensors providing signal, evaluation unit are taught above), 
wherein the driver assistance system is configured to compare information about the wear status of the chopping knives or about the distance of the cutting edge from the shear bar with a reference value in each instance (evaluation unit is taught above, or as in the incorporated reference a control system), and 
wherein the monitoring device is integrated in the driver assistance system in such a way that the driver assistance system automatically detects when [a] knife grinding process must be activated or deactivated or a change of position of the shear bar is to be activated or deactivated (the process is taught above, also in the incorporated reference the sharpening & distance adjusting controls).

As more detailed in the incorporated reference Wolf et al (7222804):

“The immediate position of the adjusting drives 40, 42, and thereby the shearbar 38, are known to the control arrangement 46 on the basis of the number of adjusting impulses supplied by the control arrangement 46 to the adjusting drives 40, 42.”
2. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 1, wherein the driver assistance system is configured to activate or deactivate the knife grinding process or the change of position of the shear bar, or generates a notification for an operator of the agricultural work machine to activate or deactivate the knife grinding process or the change of position of the shear bar (as taught above, the control system automatically stop/starts the process).

3. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 1, wherein the driver assistance system is configured such that signals generated by the monitoring device which contain information about the wear status of the respective chopping knife or about the distance of the cutting edge of a chopping knife from a shear bar are converted into an actual cutting sharpness value and an actual distance value of the shear bar, and the respective actual value is compared with the stored associated reference value, and when the respective actual value lies below a sharp knife reference value or above the reference distance value, the knife grinding process or the change of position of the shear bar is activated (as taught above, sensors provide signals to the evaluation device, calibrate as needed).

4. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 3, wherein the driver assistance system is configured such that signals which are generated by the monitoring device and which contain information about the wear status of the respective chopping knife or about the distance of the cutting edge of a chopping knife from a shear bar are converted into an actual cutting sharpness value and an actual distance value of the shear bar, and the respective actual value is compared with the stored associated reference value, and when the actual value reaches or lies above a sharp knife reference value or when the actual value reaches or lies below the reference distance value, the knife grinding process or the change of position of the shear bar is deactivated (as discussed above, the detecting means, sensors provide wear or distance information, the converted information as in the incorporate reference teaches, used by the automatic process and calibrated according to predetermined, actual and threshold values).

5. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 3, wherein the driver assistance system is configured such that the sharp knife reference value and the reference distance values of the shear bar can be changed depending on the type of crop.

6. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 1, wherein the monitoring device monitors the cutting sharpness or the wear status or a magnitude of a cutting gap for each chopping knife (taught above).

“FIG. 5 is a flow chart after which a microprocessor proceeds to determine the radius of the cutting edges.”
“The 3 shows the magnetic sensor 60 provided, time-dependent voltage v when a knife 48 comes by, for knives 48 with different radii r of the cutting edges, but at the same gap distance d of the counter-blade 38 , The radius r thus uniquely influences the peak voltage v .sub.SS and the width Δt of the pulse, with increasing width and peak voltage as the radius increases. The peak voltage v .sub.SS and the width Δt of the pulse are linked by the following formula: v .sub.SS = a .Math. Δt + b (1) where a and b are constants.”

7. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 1, wherein the driver assistance system is configured to determine a radius of the chopping drum from distance signals generated by the monitoring device (see quote).

“For example, the analog-to-digital converter could 64 and the microprocessor 66 be replaced by a purely analog circuit. The result of the step 102 may be used to automatically initiate a gap adjustment procedure when the distance d exceeds a predetermined threshold. Finally, it should be noted that two or more magnetic sensors 54 over the length of the counterknife 38 can be distributed, all of which are connected to the evaluation unit.”

8. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 1, wherein the driver assistance system is configured to determine a quantity of chopping knives positioned on a chopping drum from signals generated by the monitoring device, and a configuration of the chopping drum is brought about automatically in the driver assistance system (the sensors are distributed over the length, thus monitoring a plurality of knives).

“It should be noted that the steps 102 and 104 Usually performed for a sufficiently long acquisition time and averages for d and v .sub.SS determined and finally in step 106 be used. During this detection time, the rotational speed of the chopper drum should be 22 be constant and correspond to a predetermined value. If the rotational speed should change, this is preferably taken into account in the evaluation.”

9. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 1, wherein the driver assistance system is configured such that a product feed-dependent wear status is inferred from signals generated by the monitoring device, and steps are derived which bring about a product feed that reduces wear (speed or product feed is also taken into account for evaluation, see quote).


“The present invention relates to the detection of the distance d and the radius r. For this purpose, a magnetic sensor 54 in a hole 56 in the counter-knife 38 arranged. The hole 56 can be in the knives 48 facing surface of the counter-blade 38 as in the 2 shown, or in whose second side surface (in the 2 on the left) or on the top or bottom of the counter-blade 38 or separated from the counter-blade 38 attached but magnetically connected to it. The magnetic sensor 54 includes a permanent magnet 58 and a magnetic flux sensor 60 in the form of a around the permanent magnet 58 wrapped coils. The permanent magnet 58 could be replaced by an electromagnet. The magnetic flow sensor 60 could be spaced from the permanent magnet and, for example, at the bottom of the bedknife 38 be attached. Instead of a coil and a Hall sensor could be used.
The permanent magnet 58 generates a magnetic flux within the counterknife 38 which is made of magnetically conductive material, such as steel. The magnetic flux also extends into the gap between the counterknife 38 and the knives 48 and is by the magnetic flow sensor 60 detected. The knife 48 are also made of magnetically conductive material and thus changes a passing through the gap knife 48 the magnetic flux within the gap and also the magnetic flux within the flow sensor 60 , This change in magnetic flux induces a voltage in the magnetic flux sensor 60 ,
The 3 shows the magnetic sensor 60 provided, time-dependent voltage v when a knife 48 comes by, for knives 48 with different radii r of the cutting edges, but at the same gap distance d of the counter-blade 38 , The radius r thus uniquely influences the peak voltage v .sub.SS and the width Δt of the pulse, with increasing width and peak voltage as the radius increases. The peak voltage v .sub.SS and the width Δt of the pulse are linked by the following formula: v .sub.SS = a .Math. Δt + b (1) where a and b are constants.”

11. The driver assistance system of an agricultural work machine constructed as a forage harvester according to claim 1, 
wherein the monitoring device comprises a detection arrangement for detecting the wear status of a respective chopping knife of the chopping device (see above), wherein the drum is a revolving chopping drum and wherein there is at least one shear bar which cooperates with the chopping knives (taught above), wherein the detection arrangement comprises at least one sensor arrangement which has a magnetic exciter arrangement and a flux conducting device magnetically coupled thereto (quoted above), 
wherein the sensor arrangement provides a pole arrangement which forms at least one magnetic pole with a pole surface for conducting magnetic flux (coil, quoted above), 
wherein the sensor arrangement is positioned such that at least a portion of the chopping knives passes the pole arrangement during a rotation of the chopping drum, the chopping knife passing the pole arrangement forms an air gap arrangement with at least one air gap with respect to the pole arrangement, and at least one magnetic circuit excited by the exciter arrangement is accordingly closed via the respective chopping knife (taught above), 
wherein the detection arrangement has a measuring arrangement and an evaluating unit (already discussed / taught above), 
wherein the measuring arrangement is configured to detect at least one measured magnetic value pertaining to the magnetic flux in at least one magnetic circuit excited by the exciter arrangement, and the evaluating unit is configured to determine the wear status of the respective chopping knife from the at least one detected measured value (quoted / taught above).

“On the other hand, depends on the magnetic flow sensor 60 provided voltage v from the distance d, as for a number of different distances, however, constant radii r in the 4 shown. The peak voltage v .sub.SS and the width Δt of the pulse increase with increasing distance d. Equation (1) also applies here.
The magnetic flow sensor 60 is with an input of an amplifier 62 whose output is connected to the input of an analog-to-digital converter 64 whose output is in turn connected to a microprocessor 68 connected on which a program for evaluating the output voltage of the magnetic flux sensor 60 running. The purpose of the microprocessor 68 lies in it, the digitized signals of the magnetic flux sensor 60 evaluate and the radius r of the cutting edges of the knife 48 by solving the problem of the dependence of the signals on both the radius r and the distance d, the latter even having the greater influence on the voltage v. The amplifier 62 , the analog-to-digital converter 64 and the microprocessor 60 form an evaluation unit for determining the gap d and the radius r.
The evaluation unit including the microprocessor 66 works after in the 5 shown diagram. After the start in the step 100 is in the step 102 the distance 102 evaluated. That can after the in EP 0 943 888 A2 , the disclosure of which is incorporated by reference in the present documents, described method, ie by the high-frequency components of the voltage v of the magnetic flux sensor 60 divided by their low-frequency components (or vice versa) and from this the distance d is derived. Alternatively or additionally, the distance d can be detected by another sensor (not shown), for example one on the counter-blade 38 attached magnetoresistive sensor, which is the magnet 58 detected flow, or by an optical sensor ( DE 103 46 412 A1 the disclosure of which is incorporated by reference into the present documentation).”

“The distance between the enveloping circle described by the rotating blades and the counter-blade is usually adjustable by electric motors which move the counter-blade relative to the cutterhead. To measure the distance between the bedknife and the chopper knives, inductive sensors have been described which include a permanent magnet connected to the bedknife and an induction coil in which an electromotive force (EMF) is induced when the chopping knife passes by. This electromotive force is amplified and then detected. In such an arrangement, in the EP 0 943 888 A2 is described, the induced voltages are subjected to a frequency analysis.”

12. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 11, 
wherein the voltage induced when the chopping knife arrangement passes the sensor arrangement forms the measured magnetic value, and the detection arrangement is configured to determine the induced voltage and record it as a voltage signal, the evaluating unit is configured to resolve the voltage signal into its frequency components by means of frequency analysis in which frequency components are separated into frequency components of a fundamental oscillation and into frequency components of a superposed oscillation which cause signal distortion, wherein the separated frequency components of the superposed oscillation which cause a signal distortion are inverse-transformed in a time domain, and a measurement for the wear status or cutting sharpness of one of the chopping knives is derived from the inverse-transformed frequency components of the superposed oscillation (taught above).

13. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 11, wherein the at least one sensor arrangement is positioned at a circumference of the chopping drum such that every chopping knife of the chopping drum is detected by means of a sensor arrangement, wherein right-hand-side and left-hand-side chopping knife arrangements are associated with the chopping drum, and at least one sensor arrangement is associated with each of these chopping knife arrangements.

14. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 11, wherein a plurality of induction sensors are associated with each sensor arrangement, and each induction sensor is configured to generate a voltage signal, wherein each of the generated voltage signals is analyzed separately, and wherein a plurality of voltage signals, or all of the voltage signals, of a detected chopping knife are combined to form one or more voltage signals prior to an analysis (induction sensors and analysis are taught above).

“The evaluation unit including the microprocessor 66 works after in the 5 shown diagram. After the start in the step 100 is in the step 102 the distance 102 evaluated. That can after the in EP 0 943 888 A2 , the disclosure of which is incorporated by reference in the present documents, described method, ie by the high-frequency components of the voltage v of the magnetic flux sensor 60 divided by their low-frequency components (or vice versa) and from this the distance d is derived. Alternatively or additionally, the distance d can be detected by another sensor (not shown), for example one on the counter-blade 38 attached magnetoresistive sensor, which is the magnet 58 detected flow, or by an optical sensor ( DE 103 46 412 A1 the disclosure of which is incorporated by reference into the present documentation).”

15. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 14, wherein the frequency analysis of the voltage signal is carried out by means of Fourier analysis to classify the respective voltage signal into frequency components of a fundamental oscillation and frequency components of a superposed oscillation which cause signal distortions, and wherein the frequency components representing the fundamental oscillation are not taken into account in the derivation of the wear status or of the cutting sharpness of the respective chopping knife (analysis is taught and in the incorporated reference EP 0943888).

16. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 15, wherein an amplitude of the respective voltage signal of the frequency components causing a signal distortion forms a measurement for assessing the wear status and/or the cutting sharpness of the respective chopping knife (as taught above and in the incorporate reference EP 0943888, amplitude or the inverse of low & high frequency measurement in relation to wear and/or sharpness is taught above).

17. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 16, wherein the assessment of the cutting sharpness or wear status is effected by means of evaluation criteria selected from the group consisting of grinding surface length of the respective chopping knife, roundness of a chopping knife tip, general knife wear, camber of the chopping knife and relative distance of the shear bar from the chopping knife (already addressed above).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kormann (2005/0072135).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Kormann teaches in par. 5, 9-10, using various sensors (for example teaches: magnets, amplified & and detected induced EMF) to monitor the wear status or distance of the chopping knives from a shear bar; and, the sharpening and/or adjusting operations are automatically activated / terminated as desirable based on the monitored condition (reference value / threshold and actual information comparison).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (DE 102014218408 A1).

Henry teaches the claimed invention, except the header and/or roller parameters:

10. The driver assistance system of an agricultural work machine constructed as forage harvester according to claim 9, wherein the derived steps contain a change of one or more parameters of the header for receiving crop and/or gathering and pre-compacting rollers arranged downstream of the header (not shown).

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 

Consequently, the following is deemed to be "well known":  that the analysis can use the information from the change in the header and/or the gathering/pre-compacting roll(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Voigt et al (DE 198 12 271 A) teaches that it has been known to measure the distance between the chopping knives and the shearbar, the changes of the magnetic flux caused by magnets in the counter blade; an induction coil; signals & frequency analysis thereof (see document).

Bohrer et al (DE 102017201421, cited by applicant) teaches a driver assistance system (156), a drum (36), knives (144), monitoring device (164) capable to generate signal of the wear status (par. 32) / distance (par. 38), the controller / assistance system activates / deactivates the grinding process or the distance changed (par. 37).

Bohrer et al (DE 102017201423) teaches that it has been known to use the state of wear of chopping knives, the measuring system including an inductive sensor / voltage sensor / magnetic field sensor; thus the sharpness and the distance is measured and adjusted automatically.

“In the DE 10 2011 005 317 A1 a measuring system for determining the state of wear of chopping knives a chopper drum of a forage harvester is described. The measuring system is based on an inductive sensor installed in the counterknife, which detects the magnetic field changing when the chopping knife passes by, which induces a voltage in the sensor. On the basis of the time course of the electrical voltage detected by the sensor, the sharpness of the chopper blades and the distance to the counterknife are deduced. As a result, if necessary, a grinding process and / or a shearbar position adjustment process be triggered automatically.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD F KOVACS/Primary Examiner, Art Unit 3671